     Case 2:20-cv-00129 Document 11 Filed 01/19/21 Page 1 of 2 PageID #: 63




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


GREENBRIER GRAPHICS, LLC
a West Virginia limited liability company,

              Plaintiff,

v.                                                        Civil Action No.: 2:20-cv-00129

SANDY KNOLL SOFTWARE, LLC,
a Michigan limited liability company,

              Defendant.

                           NOTICE OF VOLUNTARY DISMISSAL

              Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff,

Greenbrier Graphics, LLC, by and through its undersigned counsel of record, hereby gives notice

that the above-captioned action is voluntarily dismissed, without prejudice, against the

Defendant, Sandy Knoll Software, LLC.


                                                           GREENBRIER GRAPHICS, LLC

                                                           By Counsel,


 /s/ Charles C. Wise III
Charles C. Wise III [WVSB No. 4616]
Bowles Rice LLP
125 Granville Square, Suite 400
Morgantown, West Virginia 26501
Phone: (304)285-2509
Fax:     (304)285-2575
cwise@bowlesrice.com
      Case 2:20-cv-00129 Document 11 Filed 01/19/21 Page 2 of 2 PageID #: 64




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA


GREENBRIER GRAPHICS, LLC
a West Virginia limited liability company,

               Plaintiff,

v.                                                          Civil Action No.: 2:20-cv-00129

SANDY KNOLL SOFTWARE, LLC,
a Michigan limited liability company,

               Defendant.



                                 CERTIFICATE OF SERVICE

               This is to certify that on the 19th day of January, 2021, I served the foregoing

Notice of Voluntary Dismissal upon the District Court Clerk through the Court’s electronic

filing system. I also sent the Notice to counsel listed below via e-mail.


                                 Thomas E. Bejin [Mich. P56854]
                                     Bejin Bieneman PLC
                                  2000 Town Center, Suite 800
                                     Southfield, MI 48075
                                      Ph: (313) 528-4882
                                      Fax: (313) 528-6923
                                      bejin@b2iplaw.com
                                    Counsel for Defendant



                                                      /s/ Charles C. Wise III
                                                      Charles C. Wise III [WVSB No. 4616]




12442981.1
